MEMORANDUM **
Gary Gray appeals the district court’s decision granting summary judgment in favor of his former employer, Masterfoods USA. Gray sued Masterfoods alleging that Masterfoods terminated him in retaliation for his complaint to the Nevada Equal Rights Commission and for his opposition to conduct that violated Title VII. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Masterfoods had a legitimate, non-discriminatory reason for terminating Gray, because he failed to follow the company’s “lock out/tag out” safety procedure. Masterfoods had a zero-tolerance policy for violations of lock out/tag out, and Master-foods had previously terminated at least one other employee for failing to lock out/ tag out. Gray admitted to management that he had not followed the procedure. In opposing Masterfoods’ motion for summary judgment, Gray did not identify evidence sufficient to show that this reason was pretextual, either by showing that Masterfoods’ explanation of the termination is unworthy of credence or that Masterfoods was motivated by retaliation when it terminated Gray. See Davis v. Team Elec. Co., 520 F.3d 1080, 1088-89 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.